Citation Nr: 1526874	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen service connection for degenerative joint disease of the right elbow with past elbow dislocation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 Board videoconference hearing; the hearing transcript is of record. 


FINDINGS OF FACT

1.  In an unappealed July 1970 decision, the RO denied service connection for a right elbow injury, which included a diagnosis of posttraumatic arthritis, right elbow dislocation.

2.  Evidence received since the July 1970 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for degenerative joint disease of the right elbow with past elbow dislocation. 

3.  A right elbow disability was not "noted" at service entrance. 

4.  The evidence shows, clearly and unmistakably, that degenerative joint disease of the right elbow with past elbow dislocation preexisted service.
 
5.  The evidence shows, clearly and unmistakably, that degenerative joint disease of the right elbow with past elbow dislocation was not aggravated by service or by an in-service injury beyond its natural progression.



CONCLUSIONS OF LAW

1.  The July 1970 rating decision which denied service connection for a right elbow injury is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  The evidence received subsequent to the July 1970 rating decision is new and material to reopen service connection for degenerative joint disease of the right elbow with past elbow dislocation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§§ 3.156(a), 3.303, 20.1105 (2014).

3.  The criteria for service connection for degenerative joint disease of the right elbow with past elbow dislocation are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued July 2012 preadjudicatory notice to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, private medical records, a VA examination, and a private medical opinion.  

A July 2012 VA examination addressed service connection for the Veteran's claimed right elbow disability.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate because it was based on an examination of the Veteran and a review of the record, and the opinion was based on a fully adequate factual background, to include findings in service treatment records, and provided supporting reasons for the medical opinion offered based on such findings, to include in-service x-ray evidence suggestive of a prior injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, the July 2012 opinion used terminology which was responsive to the correct standard of review in this case.  

While the Veteran has testified that the July 2012 VA examination was brief, as compared to his private evaluation, the Board finds that the Veteran's current diagnosis is not at issue in this case, and instead, the focus is on whether there was aggravation of the Veteran's disability in service.  The July 2012 VA examination report indicates that a review of the claims file was completed prior to examination of the Veteran, and the Board finds that this records review provided the factual background for which the opinion was based, along with the Veteran's history provided during examination, a review of x-ray evidence, and examination of the Veteran.  Accordingly, the Board finds that the examination and opinion are adequate and VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).  

With regard to a private opinion of record, during an April 2015 Board videoconference hearing, the Veteran clarified that while he provided records to Dr. N.J. for review, along with his reported medical history, service treatment records were not available to him at that time of private consultation and were not reviewed in conjunction with the opinion.  In order to assist the Veteran, the undersigned Veteran's Law Judge suggested that the Veteran could provide a copy of relevant service treatment records to Dr. N.J. for review in obtaining an updated opinion if he felt it would be helpful to his claim, and held the record open for an opportunity to submit any such additional evidence.  Correspondence with the RO has been associated with the record and indicates that a copy of service treatment records were provided, by the RO to the Veteran.  The record was held open for 60 days at as requested.  No additional evidence has been submitted.  The Veteran and his representative have not otherwise identified outstanding evidence that needs to be obtained, and have not identified any additional records requests.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for a right elbow injury in July 1970, finding that a pre-service right elbow injury was not aggravated in service.  The Board finds that the July 1970 decision encompassed the Veteran's diagnoses of posttraumatic arthritis with past right elbow dislocation and a calcified joint body.  The Veteran has continued to claim service connection for a right elbow injury, and current medical evidence identifies diagnoses of degenerative changes in the right elbow, and degenerative joint disease of the right elbow with past elbow dislocation.  The Board finds that the diagnosis of degenerative joint disease is analogous to arthritis in this case.  Accordingly, the Board finds that the scope of the claim has not changed, and an analysis of the claim on the basis of whether new and material evidence had been submitted is appropriate.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

The Veteran did not appeal the July 1970 rating decision; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that a right elbow disability was aggravated in service.

New evidence received subsequent to the July 1970 rating decision includes the Veteran's Board hearing testimony, private treatment records, and a July 2012 VA examination, and October 2012 private examination.  In lay testimony, the Veteran provided additional details with respect to an in-service injury to the right elbow.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  An October 2012 private opinion indicates that the Veteran recovered from a 1968 injury, and that his current elbow pain was related to the in-service injury in 1970.  The Board finds that new evidence, in the form of a private medical opinion, relates to the unestablished fact of a nexus between the Veteran's current right elbow diagnosis and an in-service injury necessary to substantiate the claim for service connection.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for the claimed right elbow disability has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument during the instant appeal addressing the merits of service connection for a right elbow disability, and the RO addressed the merits of the claims for service connection in a April 2013 statement of the case and an October 2013 supplemental statement of the case.  See Bernard, 4 Vet. App. at 394. For these reasons, the Board finds no prejudice to the Veteran based on de novo review. 

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate. 

An October 2012 private consult by Dr. N.J. diagnosed the Veteran with right elbow pain, noting chronic degenerative changes in the right elbow, and a July 2012 VA examination reflects a current diagnosis of degenerative joint disease of the right elbow with past elbow dislocation.  The Veteran contends in April 2015 Board hearing testimony, that his currently diagnosed right elbow disability was aggravated in service.  He contends that a preservice elbow injury resolved and was not bothering him at the time enlistment, that he reinjured his elbow in basic training when he was crawling on frozen, uneven ground during a night infiltration course, that his original injury was aggravated, and his claim was based on such aggravation.   

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed degenerative joint disease in the right elbow clearly and unmistakably preexisted service, clearly and unmistakably was not aggravated by service or by an in-service injury beyond its natural progression.

The Board finds that a right elbow disability, to include arthritis, was not "noted" at service entrance in October 1989.  See 38 C.F.R. § 3.304(b) (2014).  A right elbow disability or past injury was not indicated on an October 1989 enlistment examination.  While a history of injury in April 1968 was later shown by the record, the Board finds that a right elbow disability was not noted at service entrance.  

Service treatment records show that the Veteran had an orthopedic consultation in January 1970, when he reported that a history of an April 1968 dislocation with reinjury on the range that day.  A Medical Board Evaluation and associated clinical records show that the Veteran was entering his seventh week of basic training when he complained of limitation of motion of the right elbow.  The Veteran noted that he had a dislocation of his right elbow in April 1968, with a closed reduction done at that time, with placement of a posterior splint for eight weeks and subsequent physical therapy.  The Veteran reported that he never gained complete range of motion in the elbow, and since had pain with cold weather.  The Veteran noted increased aggravation while in basic training.  X-rays taken in January 1970 were stated to reveal loose bodies in the right elbow which were probably due to old chip fracture of the lateral epicondyle of the humerus.  The Veteran was admitted to the hospital for presentation to the medical evaluation board.  The Veteran was diagnosed with posttraumatic arthritis secondary to right elbow dislocation.   Medical Board Proceedings dated in March 1970 show that posttraumatic arthritis secondary to a right elbow dislocation existed prior to entry on active duty, and was not aggravated by active duty.  The Veteran was discharged due to the preexisting right elbow disability.  

Post-service treatment records identify continued right elbow pathology.  A June 1970 x-ray of the right elbow associated with a June 1970 VA examination shows that the joint space was normal, but a calcified joint body was noted laterally above the lateral portion of the radial head and appeared to be in the joint space.

Private treatment records dated in December 1976 show that the Veteran was being admitted for a transposition of the right ulnar nerve at the elbow.  The hospital report shows that the Veteran had been seen through their office several times with a history of a dislocation of his right elbow in about 1968 while participating in a national judo tournament.  The hospital report shows that ever since that time, the Veteran had difficulty with his elbow with an inability to straighten the elbow fully, aching, and occasional sharp shooting pains down into the fingers.  X-rays taken of the right elbow show calcification present within the lateral collateral ligament of the right elbow.  The Veteran was assessed with residuals of dislocation, right elbow and lateral ulnar nerve palsy. 

The Board finds that the competent, credible, and probative evidence of record shows, clearly and unmistakably, that degenerative joint disease of the right elbow with past elbow dislocation preexisted service and, clearly and unmistakably was not aggravated by service or by an in-service injury beyond its natural progression.  Based on a review of the record, a July 2012 VA examiner opined that the Veteran's claimed right elbow condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The Board finds that the opinion is probative because it included an examination, a review of the record, to include relevant service records, and included an interview of the Veteran.  During examination, the Veteran reported that he had a right shoulder and elbow dislocation during a judo match in 1968.  The examiner cited relevant findings from the record, stating that treatment notes from 1970 show that after his dislocation, he was splinted for eight weeks and had physical therapy.  The Veteran reported that during basic training, he was crawling on frozen ground, and was seen by a doctor two days later.  The VA examiner indicated that the Veteran had limitation of extension but no mention of bruising.  The VA examiner also noted findings of pain in the right elbow with ulnar transposition in December 1976.  

The Board finds that the July 2012 VA examiner provided adequate reasoning for his opinion, based on the January 1970 Medical Board Examination, which did not  mention contusion two days after the Veteran reported crawling on his elbows, and x-ray evidence in service which showed calcifications suggestive of a prior injury.  The examiner further noted that a 1976 evaluation mentioned pain as the Veteran's main symptom, with the same degree of numbness and pain following the ulnar decompression.  Accordingly, the VA examiner reasoned that the Veteran's training much less likely than not caused aggravation of his chronic elbow condition.  

The Board notes that while the VA examiner stated that it was not clear whether the Veteran noted a right elbow condition in 1968, and whether the Medical Board Examination showed the same degree of loss of extension before his reported aggravation, the Board has found that a right elbow condition was not noted in 1968.  The Board finds, therefore, that the VA examiner used the correct standard in providing the opinion that the claimed right elbow condition "clearly and unmistakably" existed prior to service, and was "clearly and unmistakably" not aggravated by service.    

The Board finds that the July 2012 VA opinion is further supported by findings from the January 1970 in-service Medical Board Evaluation, which shows that 
x-rays taken at that time reveal loose bodies in the right elbow which were probably due to old chip fracture of the lateral epicondyle of the humerus, as well as the Medical Board Proceedings which show that posttraumatic arthritis secondary to a right elbow dislocation existed prior to entry on active duty, and was not aggravated by active duty.  Significantly, December 1976 private treatment records associated with the Veteran's ulnar decompression also identify a reported history of elbow pain and limitation of extension stemming from a 1968 right elbow dislocation prior to service, and not to any in-service injury.  The Board finds that the Veteran's lay report of not having regained complete range of motion in the elbow since his 1968 injury, having pain with cold weather, and having perceived increased aggravation during basic training, provided during the 1970 Medical Board Evaluation, and his report of having difficulty with the elbow with an inability to straighten the elbow fully, aching, and occasional sharp shooting pains down into the fingers since the 1968 preservice injury during the course private treatment in December 1976  are credible as they were rendered for the purpose of medical treatment and not for compensation purposes.  The Board finds that the more contemporaneous reports made for treatment purposes by the Veteran in 1970 and 1976, identifying some right elbow symptomatology, outweighs the Veteran's more recent reports, made for compensation purposes, indicating complete resolution of symptoms at the time of service enlistment.  

The record contains conflicting medical evidence with regard to whether the Veteran's right elbow disability preexisted service and was aggravated by service.  As noted above, the July 2012 VA opinion, which the Board finds is probative and well-supported by the evidence of record, shows that right elbow degenerative joint disease "clearly and unmistakably" preexisted service and "clearly and unmistakably" was not aggravated by service.  Conversely, October 2012 private opinion from Dr. N.J. indicates the Veteran recovered completely from his 1968 injury, and chronic pain in the elbow was directly related to his injury in service in 1970.  

Despite the Veteran's testimony that records were provided to Dr. N.J. for review, the opinion appears to be largely based on the Veteran's self-report during that examination.  In that regard, Dr. N.J. only cited the Veteran's self-reports as a basis for the opinion.  Moreover, the Veteran clarified during the course of the April 2015 Board videoconference hearing that service treatment records were not reviewed by Dr. N.J. as he did not have those records in his possession at the time of the evaluation.  In the October 2012 private consult,  Dr. N.J. stated that the Veteran reported a history of chronic right elbow pain since 1970 while doing a night infiltration course during basic training.  Dr. N.J. noted that the prior 1968 dislocation was stated to have been reduced and casted without residual pain.  Dr. N.J. stated that the Veteran reported that in 1970 he began basic training and participated in all activities without difficulty, until the night infiltration course where he had to crawl on his belly using his arms to pull himself across frozen and uneven ground.  The Veteran reported that almost immediately after, he developed right elbow pain.  He stated that he was treated and released due to his arm pain, and described his ulnar nerve transposition in December 1976.  

Based on this history as provided by the Veteran, Dr. N.J. opined that the Veteran did have chronic pain from an injury in 1970 while crawling on frozen ground, subjecting the lateral epicondyle and cubital tunnel to injury.  He ultimately underwent an ulnar nerve transposition, and continues to have mild elbow contracture.  He has some chronic degenerative changes in the right elbow.  She reasoned that the Veteran had recovered completely from his 1968 injury, and was able to pass the physical examination for entrance into service without difficulty.  He participated in all activities of basic training up until the army crawl, subjecting the lateral epicondyle and cubital tunnel to injury.  

While the Board finds that the Veteran did credibly identified a pre-service 1968 dislocation from which he recovered at the time of service entrance, as well as a subsequent injury to the right elbow during basic training, the Board finds that he is not competent to identify a "complete recovery" from the 1968 injury where x-rays dated in 1970 were stated to showed calcifications suggestive of a prior injury.  The Board finds that the October 2012 private medical opinion did not take into account pertinent findings from service treatment records, to include a evidence from a 1970 Medical Board Evaluation, relevant x-ray evidence of pathology suggestive of a prior injury, and the Veteran's report, rendered contemporaneous to service, of not having regained complete range of motion in the elbow since his 1968 injury, and the December 1976 post-service treatment which shows that the Veteran reported having difficulty with the elbow with an inability to straighten the elbow fully, aching, and occasional sharp shooting pains down into the fingers since the 1968 right elbow dislocation. 

With regard to the Veteran's own assertion of in-service aggravation of his right elbow condition, while the Veteran the Board finds that as a lay person, the Veteran is not competent to render an opinion as to whether he had "complete recovery" of the right elbow preservice in light of x-ray evidence showing old pathology in 1970, and while he is competent to identify aggravation of the elbow during basic training, he is not competent to opine whether that increase during service was not beyond the natural progression of the his right elbow as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of arthritis, and the Board finds that his lay assertions attempting to identify aggravation in service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For the reasons discussed above, the Board finds that service connection for degenerative joint disease of the right elbow with past elbow dislocation is not warranted.  Because the preponderance of the evidence is against service connection degenerative joint disease of the right elbow with past elbow dislocation, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 




ORDER

The application to reopen service connection for degenerative joint disease of the right elbow with past elbow dislocation is granted.  

Service connection for degenerative joint disease of the right elbow with past elbow dislocations denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


